Citation Nr: 0105296	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a back injury, with arthritis and scoliosis, 
prior to March 18, 1997. 

2. Entitlement to an evaluation in excess of 40 percent for 
residuals of a back injury, with arthritis and scoliosis, 
beginning March 18, 1997.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter originated with an appeal from a regional office 
(RO) rating decision of December 1991, which denied service 
connection for a back disorder.  Subsequently, by rating 
decision of October 1992, service connection for residuals of 
a back injury with scoliosis and arthritis was granted, and 
assigned a noncompensable evaluation, and the veteran 
appealed the rating.  By rating action of October 1994, he 
was granted a 10 percent rating for his back disability, 
effective November 21, 1991, the date of his claim for 
service connection.  The case was remanded in December 1996 
and again in March 1999.  In October 1999, the RO assigned a 
20 percent rating, effective March 18, 1997, and a 40 percent 
rating, effective May 21, 1999.  

In a decision dated in March 2000, the Board granted the 
veteran a 20 percent rating for residuals of a back injury 
with scoliosis and arthritis, effective November 21, 1991, 
and a 40 percent rating, effective March 18, 1997.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion filed by the parties, the Court vacated the 
Board's decision in July 2000, and remanded the claim to the 
Board for further action.  This remand is issued in response 
to the directives contained in the joint motion for remand.  


REMAND

The parties in this case filed a joint motion for remand, 
citing inadequate discussion of the evidence and of all 
relevant regulations.  Specifically, the parties found that 
the Board had failed to adequately discuss 38 C.F.R. §§ 4.40 
and 4.45.  In addition, the Board failed to consider whether 
the veteran is entitled to a separate rating for arthritis, 
in view of Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 
(1991), VAOPGCPREC 9-98, and 38 C.F.R. § 4.59.  The joint 
motion also indicated that the Board had failed to adequately 
consider whether the veteran should be awarded an 
extraschedular evaluation, in view of an April 1994 medical 
statement opining that the veteran is unemployable.  The 
Board was also to consider whether to afford the veteran 
further testing, as recommended in a VA examination report of 
September 1999.  

Additionally, on November 9, 2000, subsequent to all action 
in this case, including the joint motion, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

In examining the evidence of record in light of the new law, 
the Board notes that there are few actual treatment records 
dated after May 1993 of record.  In view of the significant 
discrepancies in the medical record regarding the degree of 
disability, such records are particularly important, and the 
RO must attempt to obtain these records.  

In addition, while a determination by the Board as to whether 
a computerized tomography (CT) scan or magnetic resonance 
imaging (MRI) is necessary would require the exercise of 
independent medical judgment, a practice prohibited by 
Colvin v. Derwinski, 1 Vet.App. 171 (1991), the Board 
believes that an additional examination, by a board of two 
examiners, should be conducted, with the examiners 
determining what additional testing, if any, is necessary.  
In addition, this examination should attempt to resolve the 
discrepancies in the record, and contain an evaluation of the 
criteria noted in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These 
criteria are as follows: 

Functional loss.  Disability of the 
musculoskeletal system is primarily the 
inability, due to damage or infection in 
parts of the system, to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2000).

The joints.  As regards the joints the 
factors of disability reside in 
reductions of their normal excursion of 
movements in different planes.  Inquiry 
will be directed to these considerations:  
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). ( b) More movement than 
normal (from flail joint, resections, 
nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement 
(due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess 
fatigability. (e) Incoordination, 
impaired ability to execute skilled 
movements smoothly.  (f) Pain on 
movement, swelling, deformity or atrophy 
of disuse.  Instability of station, 
disturbance of locomotion, interference 
with sitting, standing and weight-bearing 
are related considerations.  . . .  
38 C.F.R. § 4.45 (2000)

Painful motion.  With any form of 
arthritis, painful motion is an important 
factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight- bearing 
and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment pertaining to the 
veteran for complaints related to the 
veteran's service-connected low back 
disability, dated from May 1993 to the 
present, to specifically include pain 
clinic records, as well as all reports of 
X-rays, magnetic resonance imaging (MRI), 
or the like, taken of the low back during 
this period.  

2.  The RO should request that the veteran 
provide a list containing the names, 
locations, and approximate dates of 
treatment of any physicians, hospitals, or 
treatment centers who provided him with 
treatment for his low back disability from 
May 1993 to the present.  He should be 
informed that records were received in May 
1999 from Dr. Secrest, showing treatment 
through August 1992, and in June 1999 from 
Dr. Patterson, showing treatment through 
May 1993.  If the veteran received 
treatment from those physicians after that 
date, he should be informed that he may 
directly submit such records himself.  

Concerning any treatment identified by the 
veteran, after securing necessary 
authorizations, the RO should attempt to 
obtain all records so identified.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. § 5103A).  
See VBA Fast Letter 00-87 (November 17, 
2000).  

3.  Thereafter, but regardless of whether 
any records are received, the RO should 
schedule the veteran for a VA examination 
by a board of two examiners, one who is 
board-certified in an orthopedics 
specialty, and one who is board-certified 
in a neurology specialty, to determine 
the nature, extent, and severity of all 
symptomatology associated with his 
service-connected residuals of a back 
injury with scoliosis and arthritis, to 
include the effect of this disability on 
his ability to work.  The claims file, to 
include a copy of this REMAND, must be 
provided to and be reviewed by the 
examiners, and the examination report 
should note whether the claims file was 
reviewed.  All indicated tests and 
studies should be performed and the 
examiners should review the results of 
such tests before compiling the final 
report.  It should be explicitly noted in 
the report whether a MRI or CT scan is 
necessary for the purpose of the 
examination.  

In determining the severity of the back 
disability, the presence or absence of 
limitation of motion, persistent symptoms 
compatible with sciatic neuropathy, such 
as characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, must be noted.  
In addition, the severity of any positive 
findings should be reported, as well as 
an opinion as to whether the veteran has 
recurring attacks of intervertebral disc 
disease with intermittent relief, or 
whether he has little intermittent 
relief.  

If limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
The presence or absence of adequate 
pathology to support functional loss 
should be noted and described, as well as 
the presence or absence of objective 
signs of disuse, such as atrophy.  For 
additional guidance as to the specific 
findings relevant for this examination, 
the examiners are referred to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, which are set 
forth on pages 4-6 of this REMAND.  Any 
other symptoms associated with the 
service-connected residuals of a back 
injury with scoliosis and arthritis 
should also be reported in detail.  

The examiners also should specifically 
offer an opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected residuals 
of a back injury with scoliosis and 
arthritis.  In particular, the examiners 
should describe the types of employment 
activities which would be limited because 
of the veteran's service-connected 
disabilities.  

The examiners are asked to provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

5.  Thereafter, the RO should readjudicate 
the claim, with consideration of the 
potential for "staged" ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC), which discusses all 
relevant law and regulations.  After 
providing an appropriate period of time 
for response, the case should be forwarded 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




